Title: From Alexander Hamilton to James McHenry, 14 September 1799
From: Hamilton, Alexander
To: McHenry, James


New York, September 14, 1799. “… Information from different Regiments gives me to understand that my recommendations as to an advance of pay have not succeeded. As the troops are much discontented at the delay, it is my duty to renew the subject. And I must take the liberty to urge that by your interposition forms may be dispensed with so at least as to effectuate an advance of two months pay upon account. The peculiarity of the situation of troops in the act of being raised is a good reason for departing from ordinary forms.”
